                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 VANDERBILT UNIVERSITY,                       )
                                              )
        Plaintiff,                            )
                                              )
 v.                                           )    NO. 3:18-cv-00046
                                              )
 SCHOLASTIC, INC.; HOUGHTON                   )
 MIFFLIN HARCOURT PUBLISHING                  )
 COMPANY; and TED S.                          )
 HASSELBRING,                                 )
                                              )
        Defendants.                           )

                                          ORDER

       Pending before the Court is Vanderbilt’s Unopposed Motion for Leave to File Additional

Pages in Responses and Replies on Summary Judgment and Daubert Motions (Doc. No. 323) and

Vanderbilt and Hasselbring’s Motion for Leave to File Additional Pages in Response and Reply

on Hasselbring’s Motion for Summary Judgment (Doc. No. 324).

       The parties’ motions are DENIED.

       IT IS SO ORDERED.



                                                  ____________________________________
                                                  WAVERLY D. CRENSHAW, JR.
                                                  CHIEF UNITED STATES DISTRICT JUDGE




  Case 3:18-cv-00046 Document 325 Filed 03/04/21 Page 1 of 1 PageID #: 9170
